IN THE SUPREME COURT OF PENNSYLVANIA


IN RE: APPOINTMENTS TO THE      : No. 398
                                :
MINOR JUDICIARY EDUCATION BOARD : MAGISTERIAL RULES DOCKET




                                      ORDER


PER CURIAM


      AND NOW, this 5th day of May, 2016, Magisterial District Judge Denise Snyder

Thiel, Westmoreland County, and Magisterial District Judge Karen Eisner Zucker,

Montgomery County, are hereby appointed as members of the Minor Judiciary

Education Board for a term of three years commencing July 1, 2016.